Title: From Thomas Jefferson to Thomas Appleton, 5 July 1803
From: Jefferson, Thomas
To: Appleton, Thomas


          
            Sir
            Washington July 5. 1803.
          
          Having occasion to have a communication made to Madame Teresa Ceracchi at Rome, & no correspondent there, I take the liberty of asking leave to do it through you. she is the widow of Ceracchi the Sculptor from Rome who lived sometime in Vienna, came over to Philadelphia, returned to Paris, there engaged in a conspiracy against the first Consul & was executed. his wife & family returned to Rome from whence I have recieved two letters painting her distresses & praying relief from Congress. she says in these that Ceracchi had been charged with the execution of a national monument to perpetuate the foundation of our republic, that he had made all his models in terra cotta, that this work was suspended, & he not paid for his labours, and she prays an indemnity from Congress. she is entirely mistaken in the facts, which were strictly as follows. Ceracchi came over to Philadelphia of his own accord, bringing letters of introduction from the Van Staphorsts of Amsterdam. his first request was that General Washington would permit him to take his bust. Genl. Washington having been fatigued by numerous applications from painters to sit for their drawing, into a determination never to sit again, it was with great difficulty he could be prevailed on to yield to Ceracchi’s request. he did so at length, & an excellent bust was made of clay. he then employed himself at his lodgings in forming the model of a monument in honor of General Washington which he proposed to be employed by Congress to erect. it was a work of great genius, but so enormously beyond our habits of employing public money, that he was advised at once not to expect it, by those who best knew the American way of thinking on matters of expence. he persevered however in solliciting the members. by way of disposing them favorably he asked leave to take the busts of many of them in clay & did so. it is not improbable that some of these gentlemen from mere good nature, may have avoided damping his hopes of inducing Congress to engage him in the work, but there were others who constantly & carefully warned him against the delusion. but not being able to persuade himself of the truth he brought over his family. this involved him in deep expence. his finances began to fail and [his?] hopes. despair drove him almost to insanity. he quitted the country abruptly in the highest disgust, leaving debts to a considerable amount, and giving his creditors orders on 4. or 5. particular individuals whose busts or medallions he had made in marble or Alabaster, and had sent to them unsolicited as presents. paiments however were made for these to his creditors: and so ended his visit to this country. nothing like an engagement, nor nothing like an intention to employ him ever was entered into by any public authority: and under these circumstances it is impossible that Congress should make any allowance. this is the true state of facts. it is proper she should understand it, that she may not be kept under ill-founded hopes. it is not proper for me however to engage in this correspondence; & I have therefore thought I might ask of you to write to her, and to say that the above is known here to be a true statement of facts, & that therefore your government cannot think themselves justifiable in granting her the relief she desires.
          I think Ceracchi took as many as 20. busts of members, but most of them  obscure. whether he destroyed them when he got angry, I do not know. it is hardly probable he took the trouble of carrying or sending them to Rome. if he did, they  be of no value to his family, as the names are unknown there, and perhaps it might  some relief to them to convert them into money at some price. I learn that a bust in plaister is taken at Rome for about 1½ or 2 guineas. if the converting them into money at that price would be a relief to them, I would take the busts, & give [them] the money. yet I would not have them purchased in my name lest [the] family should mistake my motive. perhaps you may have some acquaintance in Rome who could enquire first whether such busts exist, and next whether they can be bought for that price. I know they have the bust in clay of Genl. Washington. I should be willing to give 10. or 15 guineas for that, which is 6. or 8 times the price at Rome.
          
          Supposing that you are connected in commerce with some house in America to whom paiment could be made for you for the preceding object or  other, I would ask the favor of you, if that be the case, to send me one or two gross of the best Florence wine. I think the Montepulciano is generally deemed the best. if addressed to any port from New York to Norfolk inclusive, to the care of the collector of the customs of the place, it will be forwarded safely to me; and I imagine there must be vessels coming sometimes from Florence to that part of the United States. I am not much acquainted with the Montepulciano, (which is meant here by the term of Florence wine;) but I know it is not a sweet wine. these (sweet wines) you know are not esteemed in America.
          Mr. Lear took leave yesterday, on his departure for Boston, where he goes in the Constitution frigate, bound to the Mediterranean, as Consul general at Algiers, in place of mr Obrien who has resigned. the Philadelphia will also sail in a few days for the same destination, and will be followed by two or three 16. gun vessels. Accept my salutations and assurances of esteem.
          
            Th: Jefferson
          
        